PER CURIAM.
In this action the defendants in error, the State of Oklahoma ex rel. the Commissioners of the Land Office and Shell Oil Company, a corporation, seek to establish their asserted fee simple title to the E/2 of Sec. 36, T. 28N, R. 25W, Harper County, Oklahoma, as to adverse claims of the plaintiff in error based upon a mineral conveyance made by the certificate of purchaser-holder, Earl McAtee, prior to his certificate being forfeited by proceeding conducted by said Commissioners in 1935 and 1936. The certificate of purchase was filed of record in the office of the county clerk March 22, 1929. The mineral conveyance upon which plaintiff in error bases his title was filed of record in the office of the County Clerk of Harper County, Oklahoma, after the certificate of purchase was recorded but prior to the institution of said proceedings. The mineral conveyance to plaintiff in error is under date of October 6, 1942. None of the mineral conveyances were filed in the office of the Commissioners of the Land Office. No notice was given in the forfeiture proceedings to those who had recorded their mineral conveyances with the county clerk.
The issues in this case are the same as those considered and determined in No. 38,379, Equitable Royalty Corporation v. State of Oklahoma, Okl., 352 P.2d 365. Our opinion in No. 38,379 is determinative of issues presented by this appeal and is therefore adopted as the opinion in this, case.
Affirmed.
DAVISON, C. J., WILLIAMS, V. C. J., and WELCH, JOHNSON, BLACKBIRD, JACKSON and BERRY, JJ., concur.